Citation Nr: 1403607	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to a compensable rating for cold-induced urticaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals a copy of his representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran filed separate claims seeking service connection for PTSD and panic disorder with agoraphobia.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the other psychiatric diagnoses of record, the Board has recharacterized the issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, as reflected on the first page of this decision.  

On his June 2010 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wished to be afforded a Board hearing at his local RO.  The Veteran was scheduled his requested Board hearing in June 2012 and, in May 2012, notice of the hearing was sent to his address of record, which is the same address he provided on his VA Form 9.  However, the May 2012 notice letter was returned to VA marked "return to sender - not deliverable as addressed."  Thereafter, the Veteran failed to appear for his scheduled Board hearing.  The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record."  38 C.F.R. § 3.1(q) (2013).  In addition, the appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  Therefore, as VA notified the Veteran of his scheduled hearing at his address of record, he failed to keep VA apprised of his whereabouts, and ultimately failed report for his Board hearing, his request for such hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran claims he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, due to his active military service.  He has consistently reported that his anxiety began while he was deployed, as he experienced hand and cold sweats during that time.  See January 2009 informal claim.  In this regard, while his service treatment records are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder, the Veteran reported excessive sweating on his September 1992 Report of Medical History, which was completed at the time of his separation from military service. 

Review of the record shows the Veteran has been variously diagnosed with a panic disorder with agoraphobia and depression.  See VA treatment records dated from July 2008 to February 2009.  Notably, the evidentiary record does not contain a diagnosis of PTSD.  In fact, the Veteran had a negative PTSD screen on clinical evaluation in July 2008.  VA physicians have not identified the likely etiology of the Veteran's varying psychiatric disorders, but VA physicians have noted the Veteran's consistent report that his anxiety had its onset while he was on active duty.  See VA treatment records dated July and August 2008.  

In light of the Veteran's report of excessive sweating at the time of his separation from military service, his repeated reports that his anxiety began during his military service, and currently diagnosed acquired psychiatric disorders, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

The Veteran has also asserted that service connection for chronic fatigue syndrome and a skin disorder is warranted as directly related to his service, to include as a result of undiagnosed illnesses based on his service in Southwest Asia from January 1991 to June 1991.  In addition to chronic fatigue syndrome and a skin disorder, the Veteran has also stated that he has experienced fatigue, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and a gastrointestinal disorder since returning home from service, and he believes they are also a result of an undiagnosed illness incurred as a result of his service in Southwest Asia.  The Board finds that, given the Veteran's military history of serving in Southwest Asia, an examination is needed to determine whether his claimed disorders and symptoms are due to an undiagnosed illness associated with such service.  

Relevant to the Veteran's increased rating claim for service-connected cold-induced urticaria, review of the record reveals that the Veteran was last afforded a VA examination in conjunction with his increased rating claim in March 2009.  The Veteran's representative recently argued that the increased rating claim should be remanded, as the Veteran's disability has worsened and the available evidence is too old to adequately evaluate the condition.  See November 2013 Appellant's Brief.  Given that almost five years have passed since the most recent VA examination was conducted, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Finally, as relevant to all claims on appeal, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his acquired psychiatric disorder, chronic fatigue syndrome, skin condition, and service-connected cold-induced urticaria.  In this regard, the Board notes that, in his July 2008 claim, the Veteran indicated that he had previously sought treatment at county medical offices for indigents.  Additionally, the record reflects that the Veteran has received VA treatment through the facilities in Daytona Beach, Florida, and Houston, Texas.  The most recent VA records on file are dated in February 2009.  Therefore, after securing any necessary authorization from him, all identified treatment records, to include VA treatment records from such facilities dated from February 2009 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he identify any healthcare provider who treated him for his acquired psychiatric disorder, chronic fatigue syndrome, skin disorder, and service-connected cold-induced urticaria, to include any specific county medical office for indigents.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records.  Records from the VA Medical Center in Houston, Texas, and the VA outpatient clinic in Daytona Beach, Florida, dated from February 2009 to the present must be obtained and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is at least as likely as not (i.e., a 50 percent or greater probability) the result of his service.  

If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, he or she should explain why.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.  

(D)  The examiner must specifically indicate whether the Veteran's claimed fatigue, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and/or gastrointestinal disorder are part and parcel of any currently diagnosed psychiatric disorder.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's report of excessive sweating at the time of his September 1992 separation from service, as well as his lay statements regarding the incurrence of his claimed psychiatric disorder and continuity of symptomatology after service.  The rationale for each opinion offered should be provided.

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination(s) to determine the current nature and etiology of his chronic fatigue syndrome and skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner must specifically state whether the Veteran's symptoms of chronic fatigue, skin problems, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and/or gastrointestinal problems are attributed to a known clinical diagnosis.  

(B)  If diagnosed disorders are established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.

(C)  If the Veteran's symptoms of chronic fatigue, skin problems, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and/or gastrointestinal problems cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

In offering any opinion, the examiner must consider the full record, to include the Veteran's report of excessive sweating at the time of his September 1992 separation from service, as well as his lay statements regarding the incurrence of his claimed disorders and continuity of symptomatology after service.  The rationale for each opinion offered should be provided.
      
4.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected cold-induced urticaria.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected cold-induced urticaria.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

